DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11 and 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a chalcopyrite compound-based thin film comprising: 
a substrate;  

an alkali metal layer disposed on the first chalcopyrite compound layer; and
a second chalcopyrite compound layer, which is formed by a second multistage coating, disposed on the alkali metal layer, wherein each coating of the second multistage coating includes the same second metal precursor paste”.
However, the instant specification has only recited in paragraphs [0083] and [0084] in an example that a CIG precursor mixture paste is coated more than once on a substrate to form a CIG oxide thin film, then an alkali precursor solution is coated on the thin film and thermally treated, and then the CIG precursor mixture paste was coated several more times to form a CIG oxide thin film in Figure 1, then the CIG oxide thin film is annealed in the presence of selenium and sulfur to form a CIGS thin film. Further, it is unclear how multiple coats of the CIG precursor mixture paste constitutes as a chalcopyrite compound layer without further details or information. Additionally, it appears that these layers are precursor layers that are not separate layers as claimed after the formation of the CIGS thin film through the temperature treatment described in paragraph [0084]. It is noted that similar disclosure is also made in paragraphs [0058]-[0074].
One of ordinary skill in the art would appreciate that multiple precursor layers for the CIGS thin film can be coated, but that after the thermal treatment, the individual layers are blended together and are no longer present as individual layers, where claim 1 is a product 
It also appears that applicant is claiming the intermediate step of the thin film prior to the thermal treatment, such that applicant is reminded that the claims are directed to a product claim and not an intermediate product.
	Therefore, the claim fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each coating of the first multistage coating includes the same first metal precursor paste" in the second clause.  It is unclear how each coating of a multistage coating includes the same first metal precursor paste because it implies there are multiple different pastes such that they cannot be collectively called a “first metal precursor paste” if there needs to be a way to distinguish between them. Additionally, “the same first metal precursor paste” lacks antecedent basis as no particular first metal precursor paste has been established to determine if they are the same. Similar deficiency can be found with the 
Claim 9 recites “a first chalcopyrite compound layer that is formed in the absence of an alkali metal layer”. However, it is noted that the claimed invention is directed to a product, such that it is unclear how there could be yet another “first chalcopyrite compound layer” to be present within the chalcopyrite compound-based thin film that is formed in the absence of an alkali metal as claimed. As this first chalcopyrite compound layer that is formed in the absence of an alkali metal layer is not intended to be part of the claimed chalcopyrite compound-based thin film, based on the specification in paragraph [0099] describing Comparative Example 1 and asserted by applicant as support for the amendment to claim 9, it is unclear what the metes and bounds of the claimed chalcopyrite compound-based thin film is intended to encompass.  Clarification and appropriate correction are requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”) in view of Naseri et al. (“An efficient double junction CIGS solar cell using a 4H-SiC nanolayer”).
Regarding claim 1, Chirila discloses a chalcopyrite compound-based thin film (CIGS absorber layer) comprising: 
a substrate (polyimide substrate; “device preparation” in Methods on page 1110);  

an alkali metal layer (NaF and KF) disposed on the first chalcopyrite compound layer (“device preparation” in Methods on page 1110; see Figure 2a), but the reference does not expressly disclose 
a second chalcopyrite compound layer disposed on the alkali metal layer.
Naseri discloses it is well known in the art before the effective filing date of the claimed invention to form a double junction CIGS solar cell (see Figure 2), where multijunction structures are known to be used to maximize the absorption of a wide range of the solar spectrum with solar cells that are tuned to different wavelength ranges (1. Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional chalcopyrite compound layer on the first chalcopyrite compound layer of Chirila to form a tandem solar structure, as taught by Naseri, to absorb a wide range of the solar spectrum for maximum conversion efficiency, as taught by Naseri above.
Regarding limitations directed to the method of making said chalcopyrite compound layers (e.g. formed by a multistage coating, wherein each coating includes the same metal precursor paste), it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
As set forth above, modified Chirila discloses 25the first and the second chalcopyrite compound layers independently comprise a copper indium selenide (CISe)-based compound, a copper indium gallium selenide (CIGSe)-based compound, a copper indium sulfide (CIS)-based compound, a copper indium gallium sulfide (CIGS)-based compound, and a copper indium gallium sulfur selenide (CIGSSe)-based compound.
Regarding claim 2, modified Chirila discloses all the claim limitations as set forth above, and further discloses the alkali 10metal layer comprises at least one of lithium (Li), sodium (Na), potassium (K), rubidium (Rb), cesium (Cs), or francium (Fr) (potassium and sodium, as set forth above).  
Regarding claim 3, modified Chirila discloses all the claim limitations as set forth above, and further discloses the alkali metal layer is formed with a multistage coating (it is disclosed the alkali metal layer is two layers), and has a thickness of about 1 nm to about 500 nm (it is disclosed the NaF layer is about 26 nm thick and the KF layer is about 15 nm thick for a total thickness of 41 nm; “device preparation” in Methods on page 1110).  
 In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  
Regarding claim 4, modified Chirila discloses all the claim limitations as set forth above, and further discloses an amount of the alkali metal layer is about 0.01 wt% to about 30 wt% based on a total weight of the chalcopyrite compound based thin film (it is disclosed the amount of K is 1,700 ppm and the amount of Na is about 50 ppm with respect to the CIGS layer (first paragraph on page 1108), which converts to 0.17 wt% K and 0.005 wt% Na).  
Regarding claim 9, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose the first 10chalcopyrite compound layer has a band gap grading structure that is lower than and has greater variation than a first chalcopyrite compound layer that is formed in the absence of an alkali metal layer.
	While modified Chirila does not expressly disclose the first 10chalcopyrite compound layer has a band gap grading structure that is lower than and has greater variation than a first chalcopyrite compound layer that is formed in the absence of an alkali metal layer, it is noted 
Regarding claim 10, modified Chirila discloses all the claim limitations as set forth above, and further discloses the substrate comprises at least one of indium tin oxide, fluorine-doped indium tin oxide, 15glass, molybdenum (Mo)-coated glass, metal foil, metal plate, and a conductive polymer material (the polyimide film comprising Mo back contact deposited upon reads upon a conductive polymer material).  
Regarding claim 11, modified Chirila discloses a solar cell comprising the chalcopyrite compound-based thin film according to claim 1 (as set forth above).
Regarding claim 23, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose the copper indium gallium sulfur selenide compound comprises CuInxGa(1-x)SySe(2-y), wherein 0 ≤ x ≤ 1 and 0 ≤ y ≤ 2.
Note that because claim 6 is in the form of a Markush group, and modified Chirila teaches copper indium gallium selenide, as set forth above, it is not required that modified Chirila meet the further limitation of the non-selected groups via subsequent dependent claims.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirila et al. (“Potassium-induced surface modification of Cu(In,Ga)Se2 thin films for high-efficiency solar cells”) in view of Naseri et al. (“An efficient double junction CIGS solar cell using a 4H-SiC , as applied to claim 1 above, and further in view of Zhang et al. (“High efficiency solution-processed thin-film Cu(In,Ga)(Se,S)2 solar cells”).
Regarding claim 7, modified Chirila discloses all the claim limitations as set forth above, but the reference does not expressly disclose30 an atomic concentration distribution of at least one of In, Ga, Cu, S, and Se in upper and lower 21regions of the first chalcopyrite compound layer is different from that in a central region of the first chalcopyrite compound layer.  
Zhang discloses forming a CIGS absorber layer with a V shaped Ga composition grading profile with a higher Ga content towards both the back and front of the CIGS layer to obtain high efficiencies (fourth paragraph on page 3675).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first chalcopyrite compound layer to have a concentration distribution of Ga in the upper and lower regions of the layer to be different from that of the central region of the layer, as taught by Zhang, so that recombination loss can be reduced, charge collection efficiency is enhanced, and solar spectrum absorption is maximized, as taught by Zhang (Conclusion on page 3679).
Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive. 
Applicant argues that regarding the 35 USC 112 (a) rejection to claim 1, while there is a partial migration of elements from the alkali metal layer into the first and the second chalcopyrite compound layers, and partial migration of elements from the first and second chalcopyrite compound layers into the alkali metal, it is noted that the final thin film not being compositionally disappearing of the alkali layer 9 by diffusing its alkali components into the light absorbing layer ([0081]).
Additionally, paragraph [0084] of the instant specification states a CIG oxide thin film to be obtained after the thermal treatment and does not mention anything regarding distinctive layers, and that the heat treatment was at about 400 to 500 degrees C in selenium vapor atmosphere for 60 minutes in order to selenize the CIG precursor oxide thin film in a similar process described by Aoki. Therefore, the argument was not found to be persuasive.
Applicant further argues that the Office combines the double junction solar cell of Naseri’s Figure 2 with the substrate, first chalcopyrite compound layer, and alkali metal layer of Chirila. However, it appears applicant is bodily incorporating the double junction solar cell of Naseri into the device of Chirila, which is not what the Office’s position as outlined in the Office Action. The Office Action clearly states that Naseri was relied upon only to teach a double junction CIGS solar cell, where both of the subcells are CIGS photovoltaic materials, such that it would have been obvious to one of ordinary skill in the art to have incorporated an additional chalcopyrite compound layer on the first chalcopyrite compound layer of Chirila to form a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721